Houghton, J. (dissenting):
I think the plaintiff proved a definite hiring to July first, and that the jury were justified in finding that the defendant engaged her services for such definite period and not by the week.
It is true the plaintiff did not testify in" exact words that she told the defendant she would remain in his employ until the first of July, at the stipulated weekly salary, or that the defendant said in precise terms he would hire her up to that time; but the whole trend of her evidence, as well as that of -the defendant, is to that effect. Nor did she prove, as she doubtless could, that there was a well-recognized spring and summer season in the millinery business, beginning about the first of March and ending some time in midsummer, and that the defendant, as well as others in the business, customarily engaged their "expert trimmers and heads of departments by the season and not by the week.
When the plaintiff had her first interview with the defendant on the fifteenth of February, she testifies that she told him she was *596about selling out- her own business, and understanding that the “ position of trimmer ” in his establishment was vacant, she desired to apply for it, and that the defendant asked her what “ salary ” she wanted, and she told him twenty-five dollars a week, and informed him that as she was going to Europe on the first of -July, she only “ wanted a season ” until that time, and that the defendant responded “ all right,” and upon the .plaintiff remarking that she supposed there was not much business after the first of July, the defendantsaid5 “sometimes, if you leave somebody after you for the workroom for Jtily.it .will be all right.”
The - defendant himself testified respecting the same interview, and says that the plaintiff applied for the -“ position of trimmer,” and mentioned a “ salary of twenty-five dollars,” and that he himself-thought twenty dollars “might be a good salary,” but that she insisted upon a higher amount, and that he said to her “if she proved competent, to fill the position,” he would give her a “ salary, that salary ” which she demanded.'
The plaintiff testifies that she had substantially the same conversa-^ tion at the last interview, after the defendant had written her a letter telling her to come again regarding the position; but-the defendant denies that anything with respect to time was mentioned at the subsequent interview. To my mind the- jury could nót wTell interpret the evidence in any other way than that both parties understood that the plaintiff engaged her services to the defendant up to the first of July, and that the defendant hired her to that .time. The conduct of the defendant indicates that he so understood it, for he pretends to have discharged her because her references did not prove satisfactory, after keeping her in his employ for •two months, and says that-was a condition of the original hiring. The plaintiff disputes this, and says nothing" was said respecting references at the time of making the contract. A fair question for the jury was thus presented, and they resolved it in favor of plaintiff. The only alternative left for the defendant was to claim a hiring by the week, and his own testimony does not establish even that.
The action is for damages for wrongful discharge. The answer is a general denial. Where a servant brings such an action against liis1 master, the defense that the plaintiff'was discharged -for good *597and sufficient cause is an affirmative one, which must be pleaded by the defendant. (Spitz v. Heinze, 77 App. Div. 317.) It is difficult to see, under the pleadings as they stand, how the defendant can justify his discharge. He can only prove he did not discharge her, or that lie hired her by the week only. The former he admitted, and the latter' he failed to establish.
I see no reason for granting a new trial, and, therefore, vote to affirm the judgment.' '
Pattebsoit, P. J., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.